                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

LABARGE REALTY, LLC, et al.,                 )
                                             )
               Plaintiffs,                   )
                                             )
v.                                           )       No. 4:18-CV-1904 JAR
                                             )
SAND DEVELOPMENT, LLC, et al.,               )
                                             )
               Defendants.                   )

                        MEMORANDUM AND ORDER OF REMAND

       This matter is before the Court on the following motions: Plaintiffs' Motion to Remand

(Doc. No. 6); Defendants SanD Development, LLC, LaBarge Coating, LLC and David

Kersting's 12(b)(5) Motion to Dismiss and Defendants Suzanne .Pawlow, David Kersting and

LaBarge Coating, LLC's 12(b)(3) Motion to Dismiss and Defendants' Motion to Transfer Venue

Pursuant to the First-Filed Rule (Doc. No. 11); and subject to Defendants' pending Rule 12(b)

motions, Defendants' Motion to Dismiss and Alternatively Defendants' Motion to Transfer and

Consolidate Pursuant to the First-Filed Rule and Further Alternatively to Consolidate under

Local Rule 4.03 (Doc. No. 19). The motions are fully briefed and ready for disposition.

       I.     Background

       This lawsuit arises out of a decades-long business relationship between the parties.

Plaintiff LaBarge C&R, LLC ("C&R") is a holding company owned by Pierre LaBarge that in

turn owns 100% of Plaintiff LaBarge Realty, LLC ("Realty"), whose only asset is real property

located in Houston, Texas. C&R and Realty are Missouri limited liability companies. Defendants

Suzanne Pawlow ("Pawlow") and David Kersting ("Kersting") are officers of both C&R and

Realty and members and managers of Defendant SanD Development, LLC ("SanD"), a Texas


                                                 1
 limited liability company. Defendant LaBarge Coating, LLC ("Coating") is a Missouri limited

 liability company whose sole member is SanD. Coating is a pipe coating, processing and storage

 business that operates on Realty's property in Texas (the "Sheldon Property") pursuant to a lease

 agreement (the "Sheldon Lease"). Pawlow is a citizen of Illinois; Kersting is a citizen of

· Missouri.

          On September 14, 2018, SanD and Coating (the "Texas plaintiffs") filed suit against

C&R, Realty, and their owner Mr. LaBarge (the "Texas defendants") in Texas state court

 alleging twelve causes of actions arising out of the Sheldon Lease as well as other agreements

(the "Texas lawsuit"). C&R and Realty were served with process on September 28, 2018.

          On October 9, 2018, Realty and C&R filed this action in the Circuit Court of St. Louis

County, Missouri against SanD, Pawlow, Kersting, and Coating asserting claims -for breach of

fiduciary duty, fraud, tortious interference with business expectancy, unjust enrichment, breach

of the implied covenant of good faith and fair dealing, rescission and declaratory relief (the

"Missouri lawsuit").

          On October 22, 2018, the Texas defendants (Plaintiffs herein) removed the Texas lawsuit

to the Southern District of Texas and then moved to dismiss and/or transfer the case to the

Eastern District of Missouri pursuant to a forum selection clause.

          On November 8, 2018, Pawlow removed the Missouri lawsuit to this Court based on

diversity of citizenship of the parties. Plaintiffs move to remand pursuant to the "forum

defendant rule," 28 U.S.C. § 1441(b)(2) 1, arguing this Court lacks jurisdiction because they


1
    Under the forum defendant rule:

"A civil action otherwise removable solely on the basis of the jurisdiction under section 1332(a) of this
title many not be removed if any of the parties in interest properly joined and served as defendants is a
citizen of the State in which such action is brought." 28 U.S.C. § 1441(b)(2). (Emphasis added).

                                                   2
named SanD, Kersting, and Coating, all Missouri defendants. Defendants maintain the forum

defendant rule does not apply because they were not served at the time of removal, citing Horton

v. Conklin, 431 F.3d 602,604 (8th Cir. 2005).

        On December 4, 2018, Defendants filed their motion to dismiss for improper service

pursuant to Rule 12(b)(5) and improper venue pursuant to Rule 12(b)(3) and motion to transfer
                                 '
this case to the Southern District of Texas pursuant to the "first-filed" rule.

       On December 17, 2018, the Southern District of Texas transferred the Texas lawsuit to

the Eastern District of Missouri, where it was assigned to District Judge Hamilton, Case No. l 8-

CV-2090 JCH. Defendants have now moved to dismiss, stay or transfer the instant action based

on the "first-filed" rule. Alternatively, Defendants seek consolidation of the two cases pursuant

to Rule 42 and Local Rule 4.03. Plaintiffs do not oppose consolidation.

       Defendants urge the Court to delay ruling on Plaintiffs' Motion to Remand and

Defendants' Motion to Dismiss and Motion to Transfer until after it rules on Defendants' Motion

to Dismiss, and Alternatively, Defendants' Motion to Transfer and Consolidate Pursuant to the

First-Filed Rule, and Further Alternatively to Consolidate Under Local Rule 4.03. (Doc. No. 29

at 2). Because the Court must be satisfied that it has jurisdiction before it turns to the merits of

the parties' other legal arguments, Carlson v. Arrowhead Concrete Works, Inc., 445 F.3d 1046,

1050 (8th Cir. 2006), the Court will address Plaintiffs' motion to remand first.

       II.     Legal Standard

       "Removal statutes are strictly construed, and any doubts about the propriety of removal

are resolved in favor of state court jurisdiction and remand." Madderra v. Merck Sharpe &

Dohme Corp., No. 4:l 1CV1673, 2012 WL 601012, at *1 (E.D. Mo. Feb. 23, 2012) (quoting

Manning v. Wal-Mart Stores East, Inc., 304 F. Supp'.2d 1146, 1148 (E.D. Mo. 2004)). The party


                                                  3
seeking removal and opposing remand has the burden of establishing jurisdiction by a

preponderance of the evidence. Id. (citing Central Iowa Power Co-op. v. Midwest Indep.

Transmission Sys. Operator, Inc., 561 F.3d 904, 912 (8th Cir. 2009)). See also Nicely v. Wyeth,

Inc., No. 4:l 1CV338 CDP, 2011 WL 2462060 at *2 (E.D. Mo. Jun. 17, 2011).

       The forum defendant rule, 28 U.S.C. § 1441(b), makes diversity jurisdiction in a removal

case narrower than if the case was originally filed in federal court by the plaintiff. Brake v.

Reser's Fine Foods, Inc., No. 4:08CV1879 JCH, 2009 WL 213013, at *1 (E.D. Mo. Jan. 28,

2009) (citing Hurt v. Dow Chem. Co., 963 F.2d 1142, 1145 (8th Cir.1992) (referencing the 28

U.S.C. § 1441(b) limitation on defendants in the forum State)). Under§ 1441(b), a defendant can

remove a case based on diversity jurisdiction "only if none of the parties in interest properly

joined and served as defendants is a citizen of the State in which such action is brought." See

Lincoln Prop. Co. v. Roche, 546 U.S. 81, 90 (2005); Horton, 431 F.3d at 604 (quoting 28 U.S.C.

§ 1441(b)); Pecherski v. General Motors Corp., 636 F.2d 1156, 1160 (8th Cir. 1981) (28 U.S.C.

§ 144l(b) "further limits jurisdiction based on diversity of citizenship by requiring that no joined

and served defendants be· a citizen of the state in which the action was initially brought").

Federal courts lack diversity jurisdiction over a removed case in which one of the defendants is a

citizen of the forum state. Hinkle v. Norfolk Southern Ry., 2006 WL 2521445, *2 (E.D. Mo.

Aug. 29, 2006) (citations omitted). "[T]he violation of the forum defendant rule is a

jurisdictional defect and 'not a mere procedural irregularity capable of being waived.' " Horton,

431 F.3d at 605 (quoting Hfilt 963 F.2d at 1146).

       III.    Parties' arguments

       In support of remand, Plaintiffs argue the forum defendant rule prevents removal because

all three Missouri defendants had been served before Pawlow filed her notice of removal. (Doc.

                                                 4
No. 7 at 3-4). Citing Missouri Supreme Court Rule 54.13(b)(3), Plaintiffs contend that both

LLCs - SanD and Coating - were served on October 19, 2018 by delivering copies of the

summons and petition to their shared office, where they were accepted by Geri Levery, who

identified herself as the office manager. Rule 54.13(b)(3) provides that a "corporation,

partnership, or other .unincorporated association" can be served by leaving a copy of the

summons and petition "at any business office of the defendant with the person having charge

thereofl. ]" Rule 54.13(b)(3). Plaintiffs submit the affidavit of their process server Charles Clark

attesting that service was effected by delivering the summons with petition on October 19, 2018

at 9:30 a.m. to "SanD Development LLC c/o office manager Levery." (Affidavit of Special

Process Server, Doc. No. 7-2). Plaintiffs also submit a declaration from Clark stating that on the

morning of October 19, 2018, he drove to the corporate offices for LaBarge Coating and SanD

Development located in the Metropolitan Square Building, 211 N. Broadway, St. Louis,

Missouri 63102. (Declaration of Charles Clark ("Clark Deel."), Doc. No. 7-1 at 1 3).Upon

entering the shared office, he met Ms. Levery. Clark told her he had two summonses to serve on

the companies, and asked her position. She responded that she was the office manager. He then

handed her a copy of the summonses with petition for LaBarge Coating and SanD Development.

Ms. Levery looked at both summonses and stated, "Yes, I can take these." (Id.).

       As for Kersting, Plaintiffs contend that his multiple refusals to accept service constitute

service under Missouri Supreme Court Rule 5420(f). In his declaration, Clark states that on

October 18, 2018, he made his first attempt at serving Kersting at his home in O'Fallon,

Missouri that but no one answered the door. (Id. at 1 2). On the morning of October 19, 2018,

Clark made another unsuccessful attempt at Kersting's home. (Id. at 13).




                                                 5
              Clark further states that over the next two weeks, he made "numerous attempts" at

service at Kersting's home, both in the morning and the evening, on weekdays and weekends.

@.at ,r 4). On the morning of November 6, 2018, he arrived early at Kersting's home. He saw

movement inside and a person who looked like Kersting,'who refused to come to the door. Clark

returned to his car to wait. A while later, he walked back to the house and knocked on the door

while shouting Kersting's name. Kersting peeked at him through the blinds but never came to the

door. (Id. at      ,r 5). Clark then left and drove to the corporate offices at Metropolitan Square. He
entered the office around 10 a.m. and was told by Ms. Levery that Kersting was unavailable. (Id.

at   ,r 6).   When he asked if Kersting was in the office. Ms. Levery responded that Kersting was

there, but that she had been told not to accept anything and that Kersting would not come out to

accept anything. (Id.). The following day, November 7, 2018, Clark, accompanied by a St. Louis

City police officer, returned to the Metropolitan Square offices whereupon Ms. Levery informed

him that Kersting was not there. @. at ,r 7).

              Relying on Encompass Ins. Co. v. Stone Mansion Rest. Inc., 902 F.3d 147 (3rd Cir.

2018), Pawlow responds that removal by a non-forum defendant where a forum defendant has

been named but not served does not violate the forum defendant rule. (Doc. No. 15 at 3-6).

Pawlow contends that Plaintiffs did not properly serve SanD or Coating because section 347.033

of the Missouri Limited Liability Act, and not Missouri Supreme Court Rule 54.13(b)(3),

controls the procedure for service of process on a LLC. (Id. at 6-8). Section 347.033 provides

that service on an LLC can be made on the LLC's registered agent, § 347.033.1 RS. Mo.; an

"authorized person"2; or if neither the registered agent nor an authorized person can be located in




2
    An "authorized person" is defined as a manager or member of the LLC. §347.015(2), R.S. Mo.

                                                     6
          the exercise of due diligence, then on an "organizer,"3 § 347.033.2 R.S. Mo. Section 347.033

          also provides a catch-all for service on an LLC in the event a plaintiff exercises due diligence in

          attempting to serve each of those three individuals and cannot effect service. In that case, a

          plaintiff may serve the LLC through the Secretary of State,§ 347.033.3 R.S. Mo.

                    Pawlow argues that Plaintiffs' claim that service was effected on SanD and Coating by

          serving Ms. Levery fails because she is not an individual specified in § 347.033, i.e., registered

          agent, authorized person, or organizer. See Manzella v. Dorsey, 258 S.W.3d 501, 504 (Mo. Ct.

          App. 2008) (holding that process was not properly served on the defendant LLC (a law firm) by

          serving a legal assistant who was not the firm's registered agent or organizer and who avowed in

          an affidavit that she was not an authorized agent to receive service of process for the law firm);

          Schimweg v. Teitelbaum, No. 4:05CV416MLM, 2005 WL 3797364, at *2 (E.D. Mo. June 8,

          2005) (service improper where affidavit of person served established she was not a registered

          agent, member, employee or authorized agent as required by statute).

                    Pawlow submits a declaration from Ms. Levery stating she is the receptionist at Coating's

          corporate office and that her job responsibilities include answering phones, greeting visitors,

          providing· driving or parking directions, copying, filing and calendaring appointments.

          (Declaration of Geri Levery ("Levery Deel."), Doc. No. 16 at 1,r 3, 4). Ms. Levery further states

          she is not an authorized agent, member, director, officer, executive, manager or key decision-

          maker of either Coating or SanD. (Id. at 11 5-10). According to Ms. Levery, Plaintiffs' process

          server entered Coating's offices in plain clothes and appeared to be a courier. He approached her

          and told her he had "some papers" for Pawlow. Because it was common to receive documents



          3
              An "organizer" is defined as any of the signers of the articles of organization for an LLC. § 347.015(14),
          RS.Mo.

                                                                 7




--   ----------------
via courier, Ms. Levery told him she could take them. After looking at the documents, however,

she recognized they were legal documents and told him she was not authorized to accept them.

She asked the process server to wait so she could locate Pawlow for him. According to Ms.

Levery, when she returned with Pawlow, he was gone. (M. at, l la.).

       As for Kersting, Pawlow states that in order for there to be service under Missouri

Supreme Court Rule 54.20(f), "the offer of the server to deliver copies of process and the refusal

of the person to receive the copies must be shown on the server's return." Russ v. Russ, 39

S.W.3d 895, 897 (Mo. Ct. App. 2001) (citing State ex rel. Plaster v. Pinnell, 831 S.W.2d 949,

951 (Mo. Ct. App. 1992)). Pawlow argues that the declaration of Plaintiffs' process server lacks

specificity in terms of time and place and fails to reflect that he offered to deliver or that Kersting

refused to physically accept copies of the summons and petition. (Doc. No. 15 at 11-13).

       Pawlow submits a declaration from Kersting stating he was in Houston, Texas on

October 18 and 19, 2018; at the polls voting on the morning of November 6, 2018 and thus not at

home; at a meeting at Enterprise Bank later in the morning of November 6, 2018 and thus not at

Coating's Missouri office; that neither the process server, nor a St. Louis police officer, nor any

other unplanned visitors or guests came to Coating's Missouri office on November?, 2018; and

that he was not at Coating's Missouri office at any time on November 8, 2018. (Declaration of

David Kersting ("Kersting Deel."), Doc. No. 16-1 at ,I,I 10 a.-e.).

       In reply, Plaintiffs argue that a process server's return of service is prima facie evidence

of the facts recited therein and that Ms.· Levery's declaration fails to show by clear and

convincing evidence that service on SanD and Coating was improper. In particular, her




                                                  8
declaration lacks any statement that she was not in charge of Coating's office. 4 (Doc. No. 17 at

5). Plaintiffs submit a second declaration from Clark stating it is not his practice to leave papers

with someone who expressly states she is not authorized to accept them. Moreover, when

someone indicates they are not authorized to accept service on behalf of the company, it is his

practice to ask who is authorized and wait for that person. (Declaration of Charles Clark ("Clark

Deel. 2"), Doc. No. 17-1 at ,i,i 3-4).

        As for Kersting, Plaintiffs argue that despite his claim that he was at the polls the

morning of November 6, Clark arrived at Kersting's home that morning at 5 a.m. - before the

polls opened - and stayed until 7:45 a.m. No one entered or left the home during that time. (Id. at

,i 8). Around 7 a.m., Clark saw a light come on in what he believed to be a bedroom on the

ground floor. He saw a "middle-aged man" inside getting dressed. Clark walked up to the house,

knocked on the door, and began calling Mr. Kersting's name while waving the service papers.

Kersting saw him outside and refused to answer the door. (Id. at ,i 10). This, Plaintiffs argue,

strongly suggests that Kersting was indeed home, aware of their process server's presence and

reason for being there, and refused to accept service. (Doc. No. 17 at 8-9).

        IV.     Discussion

        With respect to SanD and Coating, there is no exclusive means for service on an LLC.

Although§ 347.033 of the Missouri Limited Liability Act provides that process may be served

on the LLC's registered agent, an authorized person, or if neither the registered agent nor an




4
 The Court notes that in support of their motions to dismiss and transfer pursuant to the first-filed rule,
Defendants submitted another declaration from Ms. Levery stating simply that she was not the person in
charge of the office on October 19, 2018; rather, Pawlow was the person in charge. (Declaration of Geri
Levery ("Levery Deel. 2"), Doc. No. 29-1 at,, 2, 3).

                                                    9
authorized person can be located in the exercise of due diligence, then on an organizer, the Act

expressly respects methods of service provided by other law:

       Nothing contained in this section shall limit or affect the right to serve any process, notice
       or demand required or permitted by law to be served upon a limited liability company in
       any other manner now or hereafter permitted by law.

§ 347.033.3. Such other law is typically found in a state's rules or statutes governing civil

procedure and in the Federal Rules of Civil Procedure, Fed. R. Civ. P. 4(h). See Bishop &

Kleinberger, Limited Liability Companies: Tax and Business Law, 7.10, 2012 WL 5928198, at

*6 (Nov. 2018); see also Bursey v. Black Rock Enters., No. CV98-03565185, 1999 WL 74026,

at *1 (Conn. Super. Ct. Feb. 4, 1999); Little v. Mackeyboy Auto, LLC, 62 A.3d 1164, 1167

(Conn. Ct. App. 2013).

       Missouri Supreme Court Rule 54.13 provides the methods for personal service within the

state. It is similar to§ 506.150, RS Mo. 15 Mo. Prac. § 54.13:1 (2018 ed.). Under Rule 54.13(2),

personal service on corporations, partnerships; and other unincorporated organizations can be

made by personal delivery at the office to a person in charge of a business office of the

defendant. "Any employee, even a clerical employee, can receive service of process on behalf of

an employer if, in fact, the employee was in charge of the office at the time of service." Kitchens

v. Missouri Pacific R. Co., 737 S.W.2d 219, 222 (Mo. Ct. App. 1987) (citing Kennon v. Citizens

Mut. Ins. Co., 666 S. W.2d 782 (Mo. Ct. App. 1983)).

       When, as here, a party uses a special process server, that party bears the burden of

showing that all of the procedural requirements for proper service have been met. Maul v. Maul,

103 S.W.3d 819, 821 (Mo. Ct. App. 2003). Missouri Supreme Court Rule 54.20(a)(2) provides

that if service of process is made "by a person other than an officer[,] such person shall make an

affidavit as to the time, place and manner of service thereof." Clark's affidavit and declaration


                                                10
provides the time, place, and manner of service and certifies that he effected service on SanD and

Coating by personally delivering a copy of the summons and petition to SanD Development LLC

c/o Officer Manager Levery at 211 N. Broadway Suite 3050 St. Louis, MO 63102 at 9:30 a.m.

on October 19, 2018. (Doc. No. 7-2).

       The Eighth Circuit .has held that a signed return of service constitutes prima facie

evidence of valid service, "which can be overcome only by strong and convincing evidence."

Greater St. Louis Const. Laborers Welfare Fund v. Little, 182 F.R.D. 592 (E.D. Mo. 1998)

(quoting Hicklin v. Edwards, 226 F.2d 410, 414 (8th Cir. 1955)); see also Morris v. Wallach, 440

S.W.3d 571, 578 (Mo. Ct. App. 2014). "In Missouri, clear and convincing evidence is that which

tilts the scales in the affirmative when weighted against evidence in opposition; evidence which

clearly convinces the fact finder of the truth of the proposition to be proved." Cook v. Polineni,

967 S.W.2d 687, 690-91 (Mo. Ct. App. 1998) (quoting In the Interest of J.A.J., 652 S.W.2d 745,

748 (Mo. Ct. App. 1983)) (internal quotation marks omitted). See also Van Vooren v. Schwarz,

899 S. W.2d 594, 595 (Mo. Ct. App. 1995) ("Clear and convincing evidence corroborating the

denial of the party alleged to have been served is necessary to impeach the verity of the return.").

Here, Pawlow's only evidence contradicting the return of service is Ms. Levery's declaration that

she is the receptionist (Levery Deel. at 113, 4) and was not in charge of the office on October 19,

2018, the day of service (Levery Deel. 2 at     irn 2,   3). The Court finds and concludes this is

insufficient to overcome the presumption of proper service.

       The forum defendant rule prohibits removal from state court if any of the parties,

properly joined and served as defendants in the action, are citizens of the state in which the

plaintiff filed the lawsuit. Here, it appears there was service on SanD and Coating - both

Missouri LLCs - prior to Pawlow removing the case. Because a violation of the forum defendant


                                                11
rule is a jurisdictional defect in the Eighth Circuit, see Horton, 431 F.3d at 604-05, this Court

lacks subject matter jurisdiction over this matter and remand is required.

       In light of its ruling, the Court need not reach the issue of service with respect to

Kersting. In any event, the Court finds Clark's declaration chronicling his "numerous attempts"

at service over a two-week period at Kersting's home, both in the morning and the evening, on

weekdays and weekends, satisfies the requirements of Rule 54.20 for valid and effective service

of process. See Russ, 39 S.W.3d 895, where a return, stating that an officer attempted to serve an

individual who worked in a secure building arid spoke to her from the lobby, and that she refused

to come to the lobby and accept service, sufficiently established that the officer offered to

personally serve her. Kersting's uncorroborated declaration is insufficient to overcome the

presumption of proper service.

       V.      Conclusion

       Because the Court lacks subject matter jurisdiction over this action, Plaintiffs' motion to

remand will be granted and Defendants' pending motions to dismiss, stay or transfer the instant

action based on the "first-filed" rule or alternatively, to consolidate pursuant to Rule 42 and

Local Rule 4.03 will be denied without prejudice as moot.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs' Motion to Remand [6] is GRANTED.

       IT IS FURTHER ORDERED that this matter is REMANDED to the Chcuit Court of

St. Louis County, Missouri.

       IT IS FURTHER ORDERED that Defendants SanD Development, LLC, LaBarge

Coating, LLC and David Kersting's 12(b)(5) Motion to Dismiss and Defendants Suzanne

Pawlow, David Kersting and LaBarge Coating, LLC's 12(b)(3) Motion to Dismiss and

                                                12
Defendants' Motion to Transfer Venue Pursuant to the First-Filed Rule [11] is DENIED without

prejudice as moot.

       IT IS FURTHER ORDERED that Defendants' Motion to Dismiss and Alternatively

Motion to Transfer and Consolidate Pursuant to the First-Filed Rule and Further Alternatively to

Consolidate under Local Rule 4.03 [19] is DENIED without prejudice as moot.



Dated this ~ o f May, 2019.




                                                   JOH J\. ROSS
                                                   U  ED STATES DISTRICT JUDGE




                                              13
